Destra Investment Trust 901 Warrenville Road, Suite 15 Lisle, IL 60532 December 22, 2010 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Destra Global L-Series Fund, Destra International L-Series Fund and Destra US All Cap L-Series Fund (the “Funds”) Ladies and Gentlemen: The undersigned, Destra Investment Trust (the “Registrant”) and Destra Investments LLC, the principal underwriter of the Funds, pursuant to the provisions of Rule 461 of the General Rules and Conditions of the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended, hereby respectfully request that the Commission grant acceleration of the effectiveness of Pre-Effective Amendment No. 1 to the Registrant’s Registration Statement on Form N-1A (Registration No. 333-167073) so that the same may become effective at 3:00 p.m., Eastern Time on December 29, 2010, or as soon thereafter as practicable. Very truly yours, Destra Investment Trust By: /s/ Nicholas Dalmaso Nicholas Dalmaso, Secretary Destra Investments LLC By: /s/ Nicholas Dalmaso Nicholas Dalmaso, President
